PER CURIAM.
The opinion of the trial court is affirmed. In regard to the cost judgment, costs are taxable to the appellant at the discretion of the trial judge. See 8 Fla.Jur., Cost § 8, p. 9.
Section 90.231(2), Florida Statutes, 1967, F.S.A., states that:
“Any expert or skilled witness who shall have testified in any cause shall be allowed a witness fee including the cost of any exhibits used by such witness in the amount of ten dollars per hour or such amount as the trial judge may deem reasonable, and the same shall be taxed as costs.”
It does not state that the cost of time for preparation of the expert witness’s opinion is not includable in the costs.
Affirmed.
LILES, Acting C. J., and PIERCE and MANN, JJ., concur.